

117 HR 5090 IH: Biofuel Cell Research Act
U.S. House of Representatives
2021-08-24
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 5090IN THE HOUSE OF REPRESENTATIVESAugust 24, 2021Mr. Feenstra introduced the following bill; which was referred to the Committee on Science, Space, and TechnologyA BILLTo amend section 932 of the Energy Policy Act of 2005 to create a biofuel and fuel cell vehicle research, development, and demonstration program, and for other purposes.1.Short titleThis Act may be cited as the Biofuel Cell Research Act.2.Biofuel and fuel cell vehicle research, development, and demonstration programSection 932 of the Energy Policy Act of 2005 (42 U.S.C. 16232) is amended by adding at the end the following:(i)Biofuel and fuel cell vehicle research, development, and demonstration program(1)In generalThe Secretary shall establish a research, development, and demonstration program for a commercially viable fuel cell system that uses biofuel as a fuel source for a vehicle.(2)Research goalsThe Secretary shall establish interim research and development goals that will result in the demonstration of commercially viable fuel cell systems that utilize biofuels as a fuel source, including the following:(A)Innovative stack designs and components, including—(i)catalysts;(ii)membranes and electrolytes;(iii)interconnects;(iv)seals; and(v)metal- or electrolyte-supported stack cell designs.(B)Variety of renewable energy sources, including ethanol and other biomass.(C)Technologies that enable fuel cell durability and fuel cell durability testing.(D)Systems designs and component integration that optimize efficiency, cost, transient response, and lifetime.(3)CoordinationIn carrying out the activities under this section, the Secretary shall coordinate with—(A)appropriate Federal agencies, including the Department of Agriculture and the Department of Transportation;(B)National Laboratories; and(C)relevant industry stakeholders, non-government organizations, and trade associations..